 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 303 
In the House of Representatives, U. S., 
 
June 14, 2011 
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  

Committee on agriculture:Mrs. Noem.

Committee on Transportation and Infrastructure:Mr. Fleischmann. 

Committee on ways and means:Mr. Reed.

 
 
Karen L. Haas,Clerk. 
